WINCH, J.
There was no error in the admission of the testimony of the two police officers as to statements made by the accused to them at the police station, after his arrest. Though they questioned him in Italian, and he answered in the same language, it was proper for them to repeat in English to the jury what had been said by and to them in Italian. It would have been idle to require them to first give to the jury the questions and answers in Italian and then translate the same themselves, or have an interpreter to translate it to the jury. Their ability to under*448stand the language and translate it correctly was gone into and put before the jury, so that it was enabled to give this evidence the weight to which it was entitled.
Nor was there error in cross-examining the accused as to what the police officers had said to him and what he had said to them at the police station. The examination on this point was not for the purpose of eliciting affirmative proof that he had made the admissions testified to by the police officers, but to discredit his evidence given in his own behalf by showing that he had previously told a different story. The evidence of the police officers was offered by the state in chief.
As to the weight of the evidence:
The testimony of the police officers, admitted to be true in several important particulars by the accused himself in the cross-examination referred to, shows that the accused was clearly guilty as charged in the indictment and properly convicted.
Finding no error in the record, and believing that substantial justice was done in' this ease, the judgment is affirmed.
Marvin and Henry, JJ., concur.